DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 12/29/21 is entered and made of record.
III.	Claims 1-8, 17 and 19-29 are pending and have been examined, where claims 1-8, 17 and 19-29 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-8, 17 and 19-29 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “wherein, the similarity threshold is determined by a fluctuation degree value of a plurality of similarities in a similarity sample, the similarity in the similarity sample is a target similarity corresponding to generated warning information, and the similarity sample is updated over time, so that the similarity threshold changes with generation of warning information and update of the similarity sample” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of biometric recognition, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-8, 17 and 19-29 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-8, 17 and 19-29 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

a target similarity between a first face image and a target face image the first face image captured by an imaging device is acquired (see figure 9, image input unit 9, authenticator determines the similarity between storage images, 4, and target image 0); and 
generating and sending early warning information corresponding to the first face image if the target similarity reaches similarity threshold at the current wherein (see paragraph 375, a warning such as an alarm is generated to a specific unauthorized accessing unregistered person, this warning is used when the face image collating apparatus is applied to a doorway monitoring system), where the similarity in the similarity sample is a target similarity 
corresponding to a generated warning information, and the similarity sample is updated over 
time (see figure 4, is a flow chart, person authentication and dictionary update by the person recognition apparatus according to the second embodiment): 

    PNG
    media_image1.png
    408
    668
    media_image1.png
    Greyscale
.
Sukegawa, embodiment 14, is silent in disclosing the similarity threshold is determined by a 

degree value of a plurality of similarities in a similarity sample (see figure 24 to figure 27 below, figure 23, S106 and S11 is the similarity below or above threshold value): 

    PNG
    media_image2.png
    551
    689
    media_image2.png
    Greyscale
.
Sukegawa is silent in disclosing “wherein, the similarity threshold is determined by a fluctuation degree value of a plurality of similarities in a similarity sample, the similarity in the similarity sample is a target similarity corresponding to generated warning information, and the similarity sample is updated over time, so that the similarity threshold changes with generation of warning information and update of the similarity sample.”

 determining target early warning information to be deleted when it is detected that an early warning information deletion trigger event occurs; and deleting the determined target early warning information (see figure 53, person standing outside the door being authenticated, if there is no match then alarm is sound off, it is early because the person is still outside the door):

    PNG
    media_image3.png
    646
    797
    media_image3.png
    Greyscale
.

Newly found secondary reference, Bataller (US 20130195316) discloses changing the matching acceptance threshold, where the ROC curve should incline sharply at the beginning and get as close as possible to the top-left corner, where this means that the rate of true matches will be high, and the level of false non-matches will be low, for the same threshold setting at the same but not with generation of warning information and update of the similarity sample.

Sukegawa and Bataller, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 17 and 19. For reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/3/22